Exhibit 10.83

2005/PB/EO

This exhibit contains forms of agreements used by the company to grant
performance-based restricted stock awards to its executive officers under the
company’s 2005 Stock Incentive Plan.   Readers should note that these are forms
of agreement only and particular agreements with executive officers and
directors may contain terms that differ but not in material respects.

RESTRICTED STOCK AWARD AGREEMENT

Name of Grantee (the “Grantee):   __________________________

Date of Restricted Stock Award (the “Award Date”):
  ______________________________

Number of Shares Covered by Restricted Stock Award (the “Award Shares”):
  __________

This Restricted Stock Award Agreement (this “Agreement”) is entered into
effective on the Date of Restricted Stock Award set forth above (the “Award
Date”) by and between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation
(the “Company”), and the Grantee named above (the “Grantee”).

* * *

WHEREAS, the Company has adopted an Amended and Restated 2005 Stock Incentive
Plan (the “Plan”) which is administered by the Compensation Committee of the
Board of Directors of the Company (the "Committee"); and

WHEREAS, pursuant to the Plan, effective on the Award Date the Committee granted
to Grantee a Restricted Stock Award (the “Award”) covering the number of shares
of the Common Stock of the Company (the “Common Stock”) set forth above (the
“Award Shares”), and the Company is executing this Agreement with Grantee for
the purpose of setting forth the terms and conditions of the Award made by the
Committee to Grantee effective on the Award Date;

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Grantee agree as follows:

1.Award of Restricted Shares.

(a)The Company hereby confirms the grant of the Award to Grantee effective on
the Award Date.  The Award is subject to all of the terms and conditions of this
Agreement.

(b)Promptly after the execution of this Agreement, the Company will cause the
transfer agent for the Common Stock or other third-party Plan record keeper
designated by the Company (the “Transfer Agent”) to (i) either establish a
separate account in its records in the name of Grantee (the “Restricted Stock
Account”) and credit the Award Shares to the Restricted Stock Account as of the
Award Date or credit the Award Shares to a previously existing Restricted Stock
Account of Grantee as of the Award Date and (ii) confirm such actions to Grantee
electronically or in writing.

2.Vesting of Award Shares.

(a)For purposes of this Agreement, "Award Year One" means 201X, "Award Year Two"
means 201Y, and "Award Year Three" means 201Z.  Each of Award Year One, Award
Year Two, and Award Year Three is an "Award Year".

   

(b)The Award Shares will vest, if at all, in Grantee as follows:

   

 

(i)

__________ shares in Award Year One;

 

(ii)

__________ shares in Award Year Two; and

 

(iii)

__________ shares in Award Year Three.

   

(c)Except as otherwise provided in Section 2(e), vesting of the Award Shares
will be based upon the level of attainment by the Company of a combination of
the Company's Adjusted EPS and the Company's Adjusted Revenue for a particular
Award Year, subject to (i) the Committee certification required by Section 2(f)
and (ii) Grantee's satisfaction of the continuous employment requirement of
Section 2(f).  The Company's Adjusted EPS actually attained for an Award Year
will be based on

   

   





--------------------------------------------------------------------------------

information contained in the Company's audited consolidated statement of income
for that Award Year and will be calculated as set forth in Exhibit 2 to this
Agreement.  The Company's Adjusted Revenue actually attained for an Award Year
will be based on the total revenues reported in the Company's audited
consolidated statement of income for that Award Year with any adjustments
required pursuant to Exhibit 3 to this Agreement.

(d)Vesting of the Award Shares for Award Year One will be determined by
reference to the point of intersection on the 201X matrix in Exhibit 1 to this
Agreement of the actual Adjusted EPS for 201X and the actual Adjusted Revenue
for 201X, and that point of intersection will establish the percentage (if any)
of the Award Shares for Award Year One that vest in the Grantee if both of the
conditions set forth in Section 2(f) are satisfied.  Vesting of the Award Shares
for Award Year Two and Award Year Three will be determined in a similar manner
by reference to the 201Y matrix and the 201Z matrix, respectively, in Exhibit 1
to this Agreement.  If necessary, the point of intersection on a matrix in
Exhibit 1 to this Agreement will be determined by linear interpolation.  The
applicable percentage determined pursuant to this subparagraph (d) will be
applied to the Award Shares for the particular Award Year to determine the
number of Award Shares that vest in Grantee for such Award Year, rounded to the
nearest whole Award share.

(e)If any Award Shares for a particular Award Year do not vest in Grantee based
upon the vesting determination made pursuant to Section 2(d), then such Award
Shares will remain in suspense and will vest in Grantee only if the average Fair
Market Value (as defined in the Plan) of the Common Stock for the first thirty
(30) trading days occurring after the day on which the Company first publicly
reports its results of operations for 201Z equals or exceeds $XX.XX (adjusted,
if applicable, pursuant to the Plan).  If such average Fair Market Value of the
Common Stock is less than $XX.XX (adjusted, if applicable, pursuant to the
Plan), then all rights and interests of Grantee in the Award Shares which have
not vested pursuant to Section 2(d) automatically will completely and forever
terminate.

(f)The Performance Goals for an Award Year which have been established by the
Committee for purposes of this Agreement are as follows:

 

(i)

The attainment by the Company of both Adjusted EPS and Adjusted Revenue for an
Award Year in amounts sufficient to fall within the parameters of the matrix for
that Award Year in Exhibit 1 to this Agreement; and

 

(ii)

If Section 2(e) becomes applicable, the attainment of not less than the average
Fair Market Value of the Common Stock set forth in the first sentence of Section
2(e).

As soon as practicable after the end of each Award Year, the Committee shall
certify whether or not the applicable Performance Goal for that Award Year was
attained.  No Award Shares will vest in Grantee for any Award Year (i) unless
and until the Committee has certified in writing that an applicable Performance
Goal has been attained for that Award Year and (ii) unless Grantee has been
continuously employed by the Company from the Award Date through the date of the
applicable Committee certification.

(g)If Award Shares have vested in Grantee for a particular Award Year, the
failure of the Company or of the average Fair Market Value of the Common Stock
to attain a Performance Goal for a subsequent Award Year will have no effect
upon those vested Award Shares.

(h)After Grantee has become vested in any of the Award Shares and, if
applicable, after the cancellation of certain of the Award Shares as provided
for in Section 12(b) has occurred, the Company will instruct the Transfer Agent
to remove all restrictions on the transfer, assignment, pledge, encumbrance, or
other disposition of the then remaining vested Award Shares in the Restricted
Stock Account.  Grantee thereafter may dispose of such remaining vested Award
Shares in Grantee's sole discretion, subject to compliance with securities and
other applicable laws and Company policies with respect to dispositions of
Company stock, and may request the Transfer Agent to electronically transfer
such remaining vested Award Shares to an account designated by Grantee free of
any restrictions, subject to any applicable administrative requirements of the
Transfer Agent.

3.Employment.  

Nothing contained in this Agreement (i) obligates the Company or a Subsidiary to
continue to employ Grantee in any capacity whatsoever or (ii) prohibits or
restricts the Company or a Subsidiary from terminating the employment of Grantee
at any time or for any reason whatsoever.  In the event of a Termination of
Employment of Grantee, Grantee will have only the rights set forth in this
Agreement with respect to the Award Shares.  For purposes of this Agreement, a
“Termination of Employment” of Grantee means the effective time when the
employer-employee relationship between Grantee and the Company terminates for
any reason whatsoever.  In determining the existence of continuous employment of
Grantee by the Company or the existence of an employer-employee relationship
between Grantee and the Company for purposes of this Agreement, the term
“Company” will include a Subsidiary (as defined in the Plan); and neither a
transfer of Grantee from the employ of the Company to the employ of a Subsidiary
nor the transfer of Grantee from the employ of a Subsidiary to the employ of the
Company or another Subsidiary will be deemed to be a Termination of Employment
of Grantee.



   

2  





--------------------------------------------------------------------------------

4.Cancellation of Unvested Award Shares.

Subject to the provisions of Section 15, if applicable, upon a Termination of
Employment of Grantee, all of the rights and interests of Grantee in any of the
Award Shares which have not vested in Grantee pursuant to Section 2 prior to
such Termination of Employment of Grantee automatically will completely and
forever terminate; and, at the direction of the Company, the Transfer Agent will
remove from the Restricted Stock Account and cancel all of those unvested Award
Shares.  

5.Dividends and Changes in Capitalization.

If at any time that any of the Award Shares have not vested in Grantee the
Company declares or pays any ordinary cash dividend, any non-cash dividend of
securities or other property or rights to acquire securities or other property,
any liquidating dividend of cash or property, or any stock dividend or there
occurs any stock split or other change in the character or amount of any of the
outstanding securities of the Company, then in such event any and all cash and
new, substituted, or additional securities or other property relating or
attributable to those unvested Award Shares immediately and automatically will
become subject to this Agreement, will be delivered to the Transfer Agent or to
an independent Escrow Agent selected by the Company to be held by the Transfer
Agent or such Escrow Agent pursuant to the terms of this Agreement (including
but not limited to the provisions of Sections 2, 4, and 8), and will have the
same status with respect to vesting and transfer as the unvested Award Shares
upon which such dividend was paid or with respect to which such new,
substituted, or additional securities or other property was distributed. Any
cash or cash equivalents received by the Transfer Agent or such Escrow Agent
pursuant to the first sentence of this Section 5 will be invested in
conservative short-term interest-bearing securities, and interest earned thereon
also will have the same status with respect to vesting and transfer as the
unvested Award Shares with respect to which such cash or cash equivalents were
received.

6.Representations of Grantee.

Grantee represents and warrants to the Company as follows:

(a)Grantee has full legal power, authority, and capacity to execute and deliver
this Agreement and to perform Grantee's obligations under this Agreement; and
this Agreement is a valid and binding obligation of Grantee, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(b)Grantee is aware of the public availability on the Internet at www.sec.gov of
the Company's periodic and other filings made with the United States Securities
and Exchange Commission.

(c)Grantee has received a copy of the Plan.

7.Representations and Warranties of the Company.

The Company represents and warrants to Grantee as follows:

(a)The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to enter into this Agreement, to issue the Award Shares to Grantee,
and to perform its obligations under this Agreement.

(b)The execution and delivery of this Agreement by the Company have been duly
and validly authorized by the Committee; and all necessary corporate action has
been taken to make this Agreement a valid and binding obligation of the Company,
enforceable in accordance with its terms, except that the enforcement of this
Agreement may be subject to bankruptcy, insolvency, reorganization, moratorium,
or other similar laws now or hereafter in effect relating to creditors’ rights
generally and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(c)When issued to Grantee as provided for in this Agreement, the Award Shares
will be duly and validly issued, fully paid, and non-assessable.

8.Restriction on Sale or Transfer of Award Shares.

None of the Award Shares that have not vested in Grantee pursuant to Section 2
(and no beneficial interest in any of such Award Shares) may be sold,
transferred, assigned, pledged, encumbered, or otherwise disposed of in any way
by anyone (including a transfer by operation of law); and any attempt by anyone
to make any such sale, transfer, assignment, pledge, encumbrance, or other
disposition will be null and void and of no effect.

9.Enforcement.

The Company and Grantee acknowledge that the Company's remedy at law for any
breach or violation or attempted breach or violation of the provisions of
Section 8 will be inadequate and that, in the event of any such breach or
violation or attempted

   

3  





--------------------------------------------------------------------------------

breach or violation, the Company will be entitled to injunctive relief in
addition to any other remedy, at law or in equity, to which the Company may be
entitled.

10.Violation of Transfer Provisions.

Neither the Company nor the Transfer Agent will be required to transfer on the
stock records of the Company maintained by either of them any Award Shares which
have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of by anyone in violation of any of the provisions of this Agreement or
to treat as the owner of such Award Shares or accord the right to vote or
receive dividends to any purported transferee or pledgee to whom such Award
Shares have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement.

11.Section 83(b) Election.

Grantee has the right to make an election pursuant to Treasury Regulation §
1.83-2 with respect to the Award Shares and, if Grantee makes such election,
promptly will furnish to the Company a copy of the form of election Grantee has
filed with the Internal Revenue Service for such purpose and evidence that such
an election has been made in a timely manner.

12.Withholding.

(a)Upon Grantee's making of the election referred to in Section 11 with respect
to any of the Award Shares, Grantee will pay to or provide for the payment to or
withholding by the Company of all amounts which the Company is required to
withhold from Grantee's compensation for federal, state, or local tax purposes
by reason of or in connection with such election.  Notwithstanding any provision
of this Agreement to the contrary, neither the Company nor the Transfer Agent
will be obligated to release from the Restricted Stock Account any of the Award
Shares with respect to which Grantee has made such election and which have
vested in Grantee until Grantee's obligations under this Section 12 have been
satisfied.

(b)Upon the vesting in Grantee of any of the Award Shares as to which the
election referred to in Section 11 was not made by Grantee, the Company will
compute as of the applicable vesting date the amounts which the Company is
required to withhold from Grantee's compensation for federal, state, and local
tax purposes by reason of or in connection with such vesting, based upon the
Fair Market Value (as defined in the Plan) of those Award Shares.  After making
such computation, the Company will direct the Transfer Agent to remove from the
Restricted Stock Account and cancel that number of the Award Shares whose Fair
Market Value (as defined in the Plan) as of the applicable vesting date is equal
to the aggregate of such amounts required to be withheld by the Company;
provided, that for such purpose the number of Award Shares to be removed from
the Restricted Stock Account and cancelled will be rounded up to the nearest
whole Award Share.  After the actions prescribed by the preceding provisions of
this Section 12(b) have been taken, the Company when required by law to do so
will pay to the applicable tax authorities in cash the amounts required to have
been withheld from Grantee's compensation by reason of or in connection with the
vesting referred to in the first sentence of this Section 12(b), with any excess
amount resulting from such rounding being treated as federal income tax
withholding; and Grantee will have (i) no further obligation with respect to
such amounts required to be withheld and (ii) no further rights or interests in
the Award Shares withdrawn from the Restricted Stock Account and cancelled
pursuant to this Section 12(b), unless the Company has miscomputed such amounts
or the number of such Award Shares.

13.Voting and Other Stockholder Rights.

Grantee will have the right to vote with respect to all of the Award Shares
which are outstanding and credited to the Restricted Stock Account as of a
record date for determining stockholders of the Company entitled to vote,
whether or not such Award Shares are vested in Grantee as of such record date.
 Except as expressly limited or restricted by this Agreement and except as
otherwise provided in this Agreement, Grantee will have all of the other rights
of a stockholder of the Company with respect to all of the Award Shares which
are outstanding and credited to the Restricted Stock Account at a particular
time, whether or not such Award Shares are vested in Grantee at such time.

14.Application of Plan.  

The relevant provisions of the Plan relating to Restricted Stock Awards and the
authority of the Committee under the Plan will be applicable to this Agreement
to the extent that this Agreement does not otherwise expressly address the
subject matter of such provisions.

15.Change of Control.

(a)Notwithstanding the provisions of Sections 2 and 4, all Award Shares which
have not previously vested in Grantee pursuant to Section 2 automatically will
vest in Grantee upon an involuntary (on the part of Grantee) Termination of
Employment of Grantee without Cause after the occurrence of a Change of Control.



   

4  





--------------------------------------------------------------------------------

(b)For purposes of this Agreement, a "Change of Control" will be deemed to have
occurred upon the happening of any of the following events:

 

(1)

The Company is merged or consolidated into another corporation or entity, and
immediately after such merger or consolidation becomes effective the holders of
a majority of the outstanding shares of voting capital stock of the Company
immediately prior to the effectiveness of such merger or consolidation do not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock or other equity interests having voting rights of the surviving or
resulting corporation or other entity in such merger or consolidation;

 

(2)

any person, entity, or group of persons within the meaning of Sections 13(d) or
14(d) of the Securities Exchange Act of 1934 (the "1934 Act") and the rules
promulgated thereunder becomes the beneficial owner (within the meaning of Rule
13d-3 under the 1934 Act) of thirty percent (30%) or more of the outstanding
voting capital stock of the Company;

 

(3)

the Common Stock of the Company ceases to be publicly traded because of an
issuer tender offer or other "going private" transaction (other than a
transaction sponsored by the then current management of the Company);

 

(4)

the Company dissolves or sells or otherwise disposes of all or substantially all
of its property and assets (other than to an entity or group of entities which
is then under common majority ownership (directly or indirectly) with the
Company);

 

(5)

in one or more substantially concurrent transactions or in a series of related
transactions, the Company directly or indirectly disposes of a portion or
portions of its business operations (collectively, the "Sold Business") other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which the Company
conducted the Sold Business and regardless of whether such disposition is
accomplished through a sale of assets, the transfer of ownership of an entity or
entities, a merger, or in some other manner) and either (i) the fair market
value of the consideration received or to be received by the Company for the
Sold Business is equal to at least fifty percent (50%) of the market value of
the outstanding Common Stock of the Company determined by multiplying the
average of the closing prices for the Common Stock of the Company on the thirty
(30) trading days immediately preceding the date of the first public
announcement of the proposed disposition of the Sold Business by the average of
the numbers of outstanding shares of Common Stock on such thirty (30) trading
days or (ii) the revenues of the Sold Business during the most recent four (4)
calendar quarters ended prior to the first public announcement of the proposed
disposition of the Sold Business represented fifty percent (50%) or more of the
total consolidated revenues of the Company during such four (4) calendar
quarters; or

 

(6)

during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board of
Directors of the Company, unless the election or nomination for election of each
new director of the Company who took office during such period was approved by a
vote of at least seventy-five percent (75%) of the directors of the Company
still in office at the time of such election or nomination for election who were
directors of the Company at the beginning of such period.

(c)Definition of "Cause".  For purposes of this agreement, "Cause" will mean
only (i) Grantee's confession or conviction of theft, fraud, embezzlement, or
other crime involving dishonesty, (ii) Grantee's certification of materially
inaccurate financial or other information pertaining to the Company or a
Subsidiary (as defined in the Plan) with actual knowledge of such inaccuracies
on the part of Grantee, (iii) Grantee's refusal or willful failure to cooperate
with an investigation by a governmental agency pertaining to the financial or
other business affairs of the Company or a Subsidiary (as defined in the Plan)
unless such refusal or willful failure is based upon a written direction of the
Board or the written advice of counsel, (iv) Grantee's excessive absenteeism
(other than by reason of physical injury, disease, or mental illness) without a
reasonable justification and failure on the part of the Grantee to cure such
absenteeism within twenty (20) days after Grantee's receipt of a written notice
from the Board or the Chief Executive Officer of the Company setting forth the
particulars of such absenteeism, (v) material failure by Grantee to comply with
a lawful directive of the Board or the Chief Executive Officer of the Company
and failure to cure such non-compliance within twenty

   

5  





--------------------------------------------------------------------------------

(20) days after Grantee's receipt of a written notice from the Board or the
Chief Executive Officer of the Company setting forth in reasonable detail the
particulars of such non-compliance, (vi) a material breach by Grantee of any of
Grantee's fiduciary duties to the Company or a Subsidiary (as defined in the
Plan) and, if such breach is curable, Grantee's failure to cure such breach
within twenty (20) days after Grantee's receipt of a written notice from the
Board or the Chief Executive Officer of the Company setting forth in reasonable
detail the particulars of such breach, (vii) willful misconduct or fraud on the
part of Grantee in the performance of his duties as an employee of the Company
or a Subsidiary (as defined in the Plan), or (viii) any other "cause" as defined
in any existing employment agreement between the Company and Grantee.

(d)If the vesting of any Award Shares is accelerated pursuant to Section 15(a)
and such accelerated vesting causes Grantee to become liable for any excise tax
on "excess parachute payments" (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, and any regulations thereunder) and
any interest or penalties thereon (such excise tax, interest, and penalties,
collectively, the "Tax Penalties"), then the Company will make a cash payment
(the "Cash Payment") to Grantee in an amount equal to the Tax Penalties.  The
Company also will make an additional cash payment to Grantee in an amount
rounded to the nearest $100.00 which is equal to any additional income, excise,
and other taxes (using the individual tax rates applicable to Grantee for the
year for which such Tax Penalties are owed) for which Grantee will be liable as
a result of the Grantee's receipt of the Cash Payment (the additional cash
payment provided for in this sentence being referred to as a "Gross-Up
Payment").  In addition, Grantee will be entitled to receive from the Company a
further Gross-Up Payment in respect of each prior Gross-Up Payment until the
amount of the last Gross-Up Payment is less than $100.00.  All payments required
to be made to Grantee pursuant to this Section 15(d) will be made within twenty
(20) days after the amount of a particular payment has been determined by
agreement of the Company and Grantee.

(e)If the employment of Grantee by the Company terminates without Cause after a
Change of Control as a result of a Constructive Termination, as defined in a
then existing employment agreement (if any) between the Company and Grantee, and
all preconditions to the effectiveness of such a Constructive Termination
contained in such then existing employment agreement (if any) have been
satisfied, then for purposes of Section 15(a) such termination of Grantee's
employment will be deemed to be "an involuntary (on the part of Grantee)
Termination of Employment of Grantee without Cause after the occurrence of a
Change of Control", and the provisions of Section 15(a) will apply.

16.General Provisions.  

(a)No Assignments.   Grantee may not sell, transfer, assign, pledge, encumber,
or otherwise dispose of any of Grantee's rights or obligations under this
Agreement without the prior written consent of the Company; and any such
attempted sale, transfer, assignment, pledge, encumbrance, or other disposition
will be void.

(b)Notices.  All notices, requests, consents, and other communications required
or permitted under this Agreement must be in writing and will be deemed to have
been duly given and made upon personal delivery to the person for whom such item
is intended (including by a reputable overnight delivery service which will be
deemed to have effected personal delivery) or upon deposit, postage prepaid,
registered or certified mail, return receipt requested, in the United States
mail as follows:

 

(i)

if to Grantee, addressed to Grantee at Grantee's address shown on the
stockholder records maintained by the Transfer Agent or at such other address as
Grantee may specify by written notice to the Transfer Agent, or

 

(ii)

if to the Company, addressed to the Chief Financial Officer of the Company at
the principal office of the Company or at such other address as the Company may
specify by written notice to Grantee.

Each such notice, request, consent, and other communication will be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three (3)
business days after deposit as described above. An address for purposes of this
Section 16(b) may be changed by giving written notice of such change in the
manner provided in this Section 16(b) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 16(b) will
continue in effect for all purposes of this Agreement.

(c)Choice of Law.  This Agreement will be governed by and construed in
accordance with the internal laws, and not the laws of conflicts of laws, of the
State of Delaware.

(d)Severability.  The Company and Grantee agree that the provisions of this
Agreement are reasonable and will be binding and enforceable in accordance with
their terms and, in any event, that the provisions of this Agreement will be
enforced to the fullest extent permitted by law.  If any provision of this
Agreement for any reason is adjudged to be unenforceable or invalid, then such
unenforceable or invalid provision will not affect the enforceability or
validity of the remaining provisions of this Agreement, and the Company and
Grantee agree to replace such unenforceable or invalid provision with an
enforceable and valid arrangement which in its economic effect will be as close
as possible to the unenforceable or invalid provision.

(e)Parties in Interest.  All of the terms and provisions of this Agreement will
be binding upon, inure to the benefit of, and be enforceable by the respective
heirs, personal representatives, successors, and assigns of the Company and the

   

6  





--------------------------------------------------------------------------------

Grantee; provided, that the provisions of this Section 16(e) do not authorize
any sale, transfer, assignment, pledge, encumbrance, or other disposition of the
Award Shares which is otherwise prohibited by this Agreement.

(f)Modification, Amendment, and Waiver.  No modification, amendment, or waiver
of any provision of this Agreement will be effective against the Company or
Grantee unless such modification, amendment, or waiver (i) is in writing, (ii)
is signed by the party sought to be bound by such modification, amendment, or
waiver, (iii) states that it is intended to modify, amend, or waive a specific
provision of this Agreement, and (iv) in the case of the Company, has been
authorized by the Committee.  However, Grantee acknowledges and agrees that the
Committee, in the exercise of its sole discretion and without Grantee's consent,
may modify or amend this Agreement in any manner and delay either the payment of
any amounts payable pursuant to this Agreement or the release of any Award
Shares which have vested pursuant to this Agreement to the minimum extent
necessary to satisfy the requirements of Section 409A of the Code; and the
Company will provide Grantee with notice of any such modification or amendment.
 The failure of the Company or Grantee at any time to enforce any of the
provisions of this Agreement is not be construed as a waiver of such provisions
and will not affect the right of the Company or Grantee thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

(g)Integration.  This Agreement constitutes the entire agreement of the Company
and Grantee with respect to the subject matter of this Agreement and supersedes
all prior negotiations, understandings, and agreements, written or oral, with
respect to such subject matter.

(h)Headings.  The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

(i)Counterparts.  This Agreement may be executed in counterparts with the same
effect as if both the Company and Grantee had signed the same document.  All
such counterparts will be deemed to be an original, will be construed together,
and will constitute one and the same instrument.

(j)Further Assurances.  The Company and Grantee agree to use their best efforts
and act in good faith in carrying out their obligations under this Agreement.
 The Company and Grantee also agree to execute and deliver such additional
documents and to take such further actions as reasonably may be necessary or
desirable to carry out the purposes and intent of this Agreement.

IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted Stock
Award Agreement on the dates set forth below, effective on the Award Date.

   

 

COMPANY:

GRANTEE:

   

   

   

   

CSG SYSTEMS INTERNATIONAL, INC.,

   

   

   

   

a Delaware corporation

(Name)

   

   

   

   

   

   

   

   

By:

   

Date:

   

   

   

   

   

Title:

President and Chief Executive Officer

   

   

   

   

   

   

Date:

   

   

   

   

   

   

   

   

   

   

   

   

7  



--------------------------------------------------------------------------------